In re McCoy, Billy M.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. C, No. 35583;
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s application for post-conviction re-liefimotion for evidentiary hearing/motion to recuse filed on or about April 10, 2001, as per the Clerk of Court’s letter of receipt. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.